16714076.1

mm WwW kh

Do 8 “PO GN tN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:01-cv-01351-JST Document 3397-2 Filed 07/20/20 Page 1of3

XAVIER BECERRA

Attorney General of California

MONICA N. ANDERSON

Senior Assistant Attorney General

DAMON G. MCCLAIN - 209508

Supervising Deputy Attorney General

NASSTARAN RUHPARWAR - 263293

Deputy Attorney General

455 Golden Gate Avenue, Suite 11000

San Francisco, CA 94102-7004

Telephone: (415) 703-5500

Facsimile: (415) 703-3035

Email: Nasstaran.Ruhparwar@doij.ca.zov
Attorneys for Defendants

HANSON BRIDGETT LLP

PAUL B. MELLO - 179755
SAMANTHA D. WOLFF - 240280
KAYLEN KADOTANI - 294114
425 Market Street, 26th Floor

San Francisco, California 94105
Telephone: (415) 777--3200
Facsimile: (415) 541-9366
pmello@hansonbridgett.com

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION

MARCIANO PLATA, et al.,

CASE NO. 01-1351 JST

 

Plaintiffs, DECLARATION OF RALPH DIAZ
IN SUPPORT OF DEFENDANTS’
v. RESPONSE TO PLAINTIFFS’
PROPOSED ORDER RE: QUARANTINE
GAVIN NEWSOM, et al., AND ISOLATION SPACE
Defendants. Judge: Hon. Jon 8S. Tigar
I, Ralph Diaz, declare:
1, 1 am the Secretary of the California Department of Corrections and Rehabilitation

(CDCR). I was appointed by Governor Gavin Newsom as CDCR’s Secretary on March 27, 2019.

Before my appointment as Secretary, I served in several positions at CDCR’s headquarters,

including Undersecretary of Operations, Deputy Director of Facility Operations, and Associate

Director of High Security Institutions. And before I worked at CDCR’s headquarters, I served as

a prison Warden, Correctional Counselor Supervisor, and Correctional Counselor, after starting

my career as a Correctional Officer in 1991. I submit this declaration to support Defendants’

response to Plaintiffs’ proposed order regarding quarantine and isolation space.

-]-

Decl, R. Diaz Supp. Defs.” Response Pls.’ Proposed Order Re Quarantine and Isolation Space

Case No. 01-1351 JST

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:01-cv-01351-JST Document 3397-2 Filed 07/20/20 Page 2 of 3

2. Around the end of May and beginning of June 2020, incarcerated persons were
transferred from California Institution for Men (CIM)—where a large outbreak of COVID-19 was
underway—to the State prisons at San Quentin and Corcoran, Even though the transferees had
previously tested negative for COVID-19, some of the transferees tested positive for COVID-19
after they had arrived at San Quentin and Corcoran. While those transfers resulted in a large-scale
outbreak at San Quentin—with 1,111 “resolved” patients and 922 active patients as of July 20,
2020---by comparison, 151 patients at Corcoran are “resolved” and only 11 are currently
considered active. The units at San Quentin where these transferees were housed consist of open-
bar cells along five open tiers. At Corcoran, the transferees were housed in a “270 design”
building with solid cell doors.

3. CDCR and CCHCS have implemented specific mitigation measures as a result of
lessons learned following these and other outbreaks. For example, inter-institution transfers have
largely ceased (save for emergent situations), and in particular, an institution with three or more
COVID-19-positive incarcerated persons is closed to transfers. CDCR has also issued numerous
directives to staff and incarcerated persons alike, setting forth strict expectations with respect to
mask wearing, personal hygiene, and facility cleanliness.

4. Additionally, CDCR has recently completed statewide baseline COVID-19 testing
of all staff and will continue to test staff according to its current staff testing plan. Incarcerated
persons are also tested far more frequently than was the case when the outbreak at CIM first
started. And CCHCS’s data on testing of the prison population indicates that over 58,000
incarcerated persons have now been tested.

5. When outbreaks have caused a shortage of regular housing for either isolation or
quarantine space, CDCR has effectively used alternative spaces to provide both housing and
treatment space during outbreaks, including gymnasiums, chapels, Prison Industry Authority
buildings, and tents.

6. It is unlikely that the Receiver’s plan for reserving quarantine and isolation space
for outbreaks could be implemented without forcing CDCR to release a substantial number of
people in addition to the currently planned releases in order to maintain social distancing in the

-2-

Decl. R. Diaz Supp. Defs.’ Response Pls.’ Proposed Order Re Quarantine and Isolation Space
Case No. 01-1351 JST

 
Co fo NSN DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:01-cv-01351-JST Document 3397-2 Filed 07/20/20 Page 3 of 3

remaining housing units. Conversely, CDCR should not need to release more people than it
already plans to release in order to implement its proposal to set aside a housing unit in each
prison, or at a minimum 100 beds, which could be supplemented with additional alternative
housing in the event of an outbreak,

vi It is important to recognize that closing even a single housing unit in many of the
prisons will result in higher population densities in the remaining units that continue to house
incarcerated persons. Under the Receiver’s plan, that compaction would be more extreme, making
it more difficult, if not impossible, to allow for the physical distancing which has currently been
achieved in housing units.

8. Similarly, if the Receiver’s plan for creating reserved quarantine and isolation
space were implemented, CDCR would likely have no choice but to transfer numerous
incarcerated persons between prisons, assuming transfers were permitted by the Receiver. But
CDCR’s proposal for reserving space would require no or few transfers.

I declare under penalty of perjury that I have read this document, and its contents are true

and correct to the best of my knowledge. Executed on July 20, 2020, in Sacramento, California.

 

4.
Decl. R. Diaz Supp. Defs.’ Response Pls.’ Proposed Order Re Quarantine and Isolation Space

Case No. 01-1351 JST

 

 
